 1   Bruce D. Praet SBN 119430
 2   FERGUSON, PRAET & SHERMAN
     A Professional Corporation
 3   1631 East 18th Street
 4   Santa Ana, California 92705
     (714) 953-5300 telephone
 5   (714) 953-1143 facsimile
 6   bpraet@aol.com
 7

 8   Attorneys for Defendants
 9

10
                          UNITED STATES DISTRICT COURT
11
                        EASTERN DISTRICT OF CALIFORNIA
12

13
     THE ESTATE OF CASIMERO             Case No. 1:16-cv-01042 AWI SAB
14
     CASILLAS, et al,
                                        STIPULATION AND
15
                                        ORDER TO
                       Plaintiffs,
16                                      CONTINUE MOTION FOR
                                        ATTORNEYS’ FEES
17         vs.
18                                      Current Hearing Date:
     CITY OF FRESNO, The FRESNO
19   POLICE DEPARTMENT, Officer
                                        DATE: August 19, 2019
     TREVOR SHIPMAN, and DOES 1-
20                                      TIME: 1:30 p.m.
     30, inclusive,
                                        CTRM: 2, 8th Floor
21
                          Defendants.
22                                      Proposed Hearing Date:
23
                                        DATE: September 17, 2019
24                                      TIME: 1:30 a.m.
                                        CTRM: 2, 8th Floor
25

26
27   ///
28
     ///
                                         1
 1   TO THE HONORABLE COURT:
 2
           Plaintiffs presently have set for hearing on August 19, 2019, a Motion for
 3

 4   Attorneys Fees. On July 19, 2019, Defendants filed a Notice of Appeal

 5   concerning the Court’s Order denying Defendants’ Motion for New Trial and
 6
     Motion for Directed Verdict which was entered on July 3, 2019 [Doc. 129].
 7

 8   The parties would request that the hearing date for Plaintiffs’ Motion for Attorney
 9   Fees be continued to September 17, 2019, at 1:30 p.m.
10
           Plaintiffs’ motion is extensive and defense counsel will be out-of-state until
11

12   August 1, 2019. Given this near two-week absence, the present hearing date
13   would not afford defense counsel adequate time to address Plaintiffs’ motion.
14
           As such, IT IS THEREBY STIPULATED:
15

16   1.    The parties agree to continue the Motion for Attorney Fees to September 17,
17         2019, or a date that works with the Court’s and counsels’ calendar.
18
     2.    Defendants shall have through August 26, 2019, to file and opposition and
19

20         Plaintiffs shall have through September 9, 2019, to file a reply, if any.
21
     Dated: July 19, 2019            FERGUSON, PRAET & SHERMAN
22
                               By:   /s/ Bruce D. Praet
23
                                     Bruce D. Praet, Attorneys for Defendants
24
     Dated: July 19, 2019             LAW OFFICES OF DALE K. GALIPO
25

26                             By:   __/s/ Dale K. Galipo_____________
                                     Dale K. Galipo, Attorneys for Plaintiffs
27

28
                                               2
 1   Dated: July 19, 2019            WILLIAM L. SCHMIDT
                                     ATTORNEY AT LAW, P.C.
 2

 3                             By:   _/s/ William L. Schmidt________
                                     William L. Schmidt, Attorneys for Plaintiffs
 4

 5

 6                                         ORDER
 7         Good cause having been shown, IT IS SO ORDERD:
 8         1. Plaintiffs’ Motion for Attorneys Fees is continued to September 17, 2019,
 9
              at 1:30 p.m., Courtroom 2, 8th Floor.
10

11         2. Defendants shall have through August 26, 2019, to file and opposition.
12         3. Plaintiffs shall have through September 9, 2019, to file a reply, if any.
13

14   IT IS SO ORDERED.

15   Dated: July 26, 2019
                                           SENIOR DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                               3
